989 F.2d 497
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Isaiah WILSON, Jr., Defendant-Appellant.
No. 93-6078.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 26, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CR-89-2-CR-5)
Isaiah Wilson, Jr., Appellant Pro Se.
Kieran Joseph Shanahan, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.Cal.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Isaiah Wilson, Jr., appeals from the district court's order denying relief on his motion pursuant to Fed.  R. Crim.  P. 35.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Wilson, No. CR-89-2-CR-5 (E.D.N.C. Jan. 14, 1993).  We deny Wilson's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED